Citation Nr: 0843812	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-40 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for idiopathic 
thrombocytopenia purpura (ITP).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to January 1994. This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

This appeal is from the initial rating assigned with the 
award of service connection; hence, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In her October 2005 substantive appeal on VA Form 9, 
the veteran reported that she was continuing to be followed 
for ITP at the VA OPC Pensacola, Florida and VAMC Biloxi.  
The most recent records of such follow-up in her claims file 
are dated in November 2004. Consequently, the record suggests 
that there are pertinent medical reports that are 
constructively of record, but remain outstanding. Such 
records must be secured.

Furthermore, inasmuch as no evidence has been received 
regarding the current status of the ITP since November 2004, 
which is more than four years ago, the current status of the 
disability is unknown.  As the veteran claims the disability 
is more disabling than reflected by the rating assigned, a 
contemporaneous VA examination to ascertain the current 
severity of the disability is necessary.  See 38 C.F.R. 
§ 3.326.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for association 
with the claims file copies of the 
complete clinical records (to include all 
laboratory studies/platelet counts) of all 
VA follow-up the veteran has received for 
ITP since November 2004.

2. The RO should then arrange for a 
hematology examination of the veteran by 
an appropriate physician to ascertain the 
current severity of her service connected 
ITP. The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination. Any indicated tests 
or studies (specifically including ranges 
of platelet count) should be completed.  
It should specifically be noted whether 
there has been bleeding, if she has 
required treatment, and if so, the nature 
of the treatment.

3. The RO should then re-adjudicate the 
claim. If it remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
veteran and her representative the 
opportunity to respond. The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

